Martin, J.,

delivered the opinion of the court.
This is an action against the principal and surety in a curator’s bond. The defendants pleaded to the jurisdiction of the District Court. The plea was sustained, and the plaintiff appealed.
We agree with the learned judge of the First District Court, *213that it might be better, that the bonds taken by the Court of Probates from curators, should be acted upon by scire facias in that court, exclusively; being considered as recognizances, or conditional judgments. But a bond is the evidence of a contract, on which a civil action may be instituted, and we know of no law which authorises a court of ordinary jurisdiction to refuse its aid, to’ a suitor in a civil action, the cognizance of which is not exclusively given by law to any particular court, merely because it would be much better that the latter should entertain exclusive jurisdiction of the matter.
A curator’s bond is the evidence of a contract, on which a civil action maybe instituted in the courts of ordinary jurisdiction.
The Court of Probates is one of limited jurisdiction, which cavmot be extended to any case not especially placed within its attribution.
This court sees no good reason to change tbe opinion we expressed in the case of Elliott, administrator, vs. White. 5 Louisiana Reports, 322. Monroe vs. McMickin. 8 Martin, N. S., 510.
It is, therefore, ordered, adjudged and decreed, that tbe judgment of the District Court be annulled, avoided and reversed; tbe plea or exception to the jurisdiction of tbe court be overruled, and that tbe case be remanded for further proceedings according to law; the appellees paying costs in this court.